Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 10/25/2021.
Claims 1-21 are pending. 
Claims 1, 11, 20 and 21 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. Applicant argues that Lalomia does not teach or suggest "a control circuit configured to energize the first segment before the second segment and the third segment; and energize the second segment and the third segment after the first segment performs a first 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lalomia et al. (US 2007/0135779).

Re claim 1, Lalomia teaches (Figures 40-43) a surgical system (abstract), comprising: a surgical evacuation system (para 211) comprising a motor (808); and
a control circuit (Fig. 41-43) comprising a plurality of segments, wherein the plurality of segments comprises a first segment, a second segment, and a third segment (Figure 41-43);
wherein the first segment comprises a main processor (818, para 217) and a safety processor (includes plurality of sub-controllers, para 129), wherein the main processor is coupled to a memory (contains memory), and wherein the memory stores instructions executable by the main processor to:
energize the first segment before the second segment and the third segment (para 216 and 217); and
energize the second segment and the third segment after the first segment performs a first safety function (par 216 and 217);
wherein the second segment comprises a sensing circuit (820, para 223) and a display circuit (380, para 225); and wherein the third segment comprises a motor control circuit (810) in signal communication with the motor (para 221).

Re claim 2, Lalomia teaches the surgical system of claim 1, wherein the first safety function is checking the first segment, the second segment, and the third segment for at least one of a short circuit and an error (para 240 and 280).

Re claim 3, Lalomia teaches the surgical system of claim 1, wherein the first safety function is performing a safety check on the first segment, the second segment, and the third segment (para 225; checks the system that operation is proper).

Re claim 4, Lalomia teaches the surgical system of claim 1, wherein the first safety function is verifying the sensing circuit, the display circuit, the motor control circuit, and the motor are correct components (para 225).

Re claim 5, Lalomia teaches the surgical system of claim 1, wherein the memory stores instructions executed by the main processor to:
identify the main processor, the safety processor, the sensing circuit, the display circuit, the motor control circuit, and the motor (para 240); and
display on a display device a status of the main processor, the safety processor, the sensing circuit, the display circuit, the motor control circuit, and the motor (para 225).

Re claim 6, Lalomia teaches the surgical system of claim 1, wherein the memory stores instructions executed by the main processor to:
identify the first segment, the second segment, and the third segment (para 129 and 225); and
display on a display device a status to a user of the first segment, the second segment, and the third segment (para 225).

Re claim 7, Lalomia teaches the surgical system of claim 1, wherein the surgical evacuation system further comprises a pump coupled to the motor (para 212).

Re claim 8, Lalomia teaches the surgical system of claim 7, wherein the motor operates at a first state or a second state (para 222).

Re claim 9, Lalomia teaches the surgical system of claim 8, wherein the first state is activated by a user, and the motor causes the pump to operate at a first rate in the first state (para 224).

Re claim 10, Lalomia teaches the surgical system of claim 8, wherein the motor causes the pump to operate at a second rate in the second state (para 224).

Re claim 11, Lalomia teaches (Figures 40-43) a method, comprising:
implementing a segmented control circuit in a surgical evacuation system comprising a motor (808), the segmented control circuit comprising a first segment comprising a main processor (818, para 217) and a safety processor (includes plurality of sub-controllers, para 129), a second segment comprising a sensing circuit (820, para 223) and a display circuit (380, para 225), and a third segment comprising a motor control circuit (810) in signal communication with the motor;
activating the first segment (para 216 and 217);
causing the first segment to perform a first safety function (para 216 and 217);
activating the second segment after the first segment performs the first safety function (para 225); and
activating the third segment after the first segment performs the first safety function (para 221).

Re claim 12, Lalomia teaches the method of claim 11, wherein the first safety function is checking the first segment, the second segment, and the third segment for at least one of a short circuit and an error (para 240).

Re claim 13, Lalomia teaches the method of claim 11, wherein the first safety function is performing a safety check on the first segment, the second segment, and the third segment (para 225; checks the system that operation is proper).

Re claim 14, Lalomia teaches the method of claim 11, wherein the first safety function is verifying the sensing circuit, the display circuit, the motor control circuit, and the motor are correct components (para 225).

Re claim 15, Lalomia teaches the method of claim 11, further comprising: identifying, by the segmented control circuit, the main processor, the safety processor,
the sensing circuit, the display circuit, the motor control circuit, and the motor (para 240); and
displaying on a display device a status of the main processor, the safety processor, the sensing circuit, the display circuit, the motor control circuit, and the motor (para 225).

Re claim 16, Lalomia teaches the method of claim 11, further comprising: identifying, by the segmented control circuit, the first segment, the second segment, and the third segment (para 129 and 225); and
displaying on a display device a status of the first segment, the second segment, and the third segment (para 225).

Re claim 17, Lalomia teaches the method of claim 11, further comprising: operating the motor at a first state or a second state (para 222).

Re claim 18, Lalomia teaches the method of claim 17, wherein the surgical evacuation system further comprises a pump coupled to the motor (para 212), wherein the first state is activated by a user, and wherein the motor causes the pump to operate at a first rate in the first state (para 212).

Re claim 19, Lalomia teaches the method of claim 18, wherein the motor causes the pump to operate at a second rate in the second state (para 222).

Re claim 20, Lalomia teaches a non-transitory computer-readable medium storing computer readable instructions, which when executed cause a segmented circuit (Figures 40-43) for a surgical evacuation system (See para 0023 and 0024) to: 
activate a first segment, wherein the first segment comprises a main processor (818, para 217) and a safety processor (includes plurality of sub-controllers, para 129);
cause the first segment to perform a first safety function (para 217);
activate a second segment after the first segment performs the first safety function, wherein the second segment comprises a sensing circuit (820, para 223) and a display circuit (380, para 225); and
activate a third segment after the first segment performs the first safety function, wherein the third segment comprises a motor control circuit (810) and a motor (808) (para 221).

Re claim 21, Lalomia teaches a non-transitory computer-readable medium storing computer readable instructions, which when executed cause a segmented circuit (Figures 40-43) for a surgical evacuation system (See para 0023 and 0024) to:
activate a main processor (818, para 217) and a safety processor (includes plurality of sub-controllers, para 129):
cause the safety processor to perform a safety function (para 217);
activate a sensing circuit (820, para 223) and a display circuit (380, para 225) after the safety processor performs the safety function (para 217); and
activate a motor control circuit (810)  and a motor (808)  after the safety processor performs the safety function (para 221).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846